                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

             V.                                      Case No. 3:15-cr-26-KRG-KAP
                                                    (Case No. 3:19-cv-109-KRG-KAP)
JAMES C. FAITH,
          Movant

                                     Memorandum Order

             The motion to vacate at ECF no. 28 has been referred to

Magistrate Judge Keith A. Pesto in accordance with the Magistrates

Act,   28 U.S.C.§ 636 and Local Civil Rule 72.

             The Magistrate Judge filed a Report and Recommendation

at ECF no.     30 on July 12,           2019,     recommending that the motion be

summarily denied without a certificate of appealability.

             The parties were notified that, pursuant to 28 U.S.C.§

636 (b) (1), they had fourteen days to file written objections to the

Report and Recommendation. Movant filed objections with the caption

of the civil complaint he filed at Case No.                           3: 19-cv-64-KRG-KAP

(W.D.Pa.),        a    case   that    was   closed       on    June   18,   2019.   If   the

objections were intended to refer to the Report and Recommendation

filed in this matter, they are meritless.

             After de novo review of the record of this matter, the

Report   and          Recommendation,       and    the        objections    thereto,     the

following order is entered:
          AND NOW, this

          ORDERED that
                          2,   +h
                               day of July, 2019. it is

                          the motion at    ECF no.    28   is denied as

recommended in the Report and Recommendation at ECF no. 30, which

is adopted as the opinion of the Court. The Clerk shall place a

copy of the objections at ECF no.7 in Case No. 3:19-cv-64-KRG-KAP

(W.D.Pa.) in the record of this matter. The Clerk shall mark Case

No. 3:19-cv-109-KRG-KAP closed.

                                      BY THE COURT:




                                      KIM R. GIBSON,
                                      UNITED STATES DISTRICT JUDGE

Notice by U.S. Mail to:

          James C. Faith
          520 Oak Lane
          Tyrone, PA 16686




                                  2
